Citation Nr: 1451803	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  04-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic disability involving multiple joints in both upper extremities with arthralgia, other than osteoarthritis of the wrists.

2.  Entitlement to an effective date prior to June 17, 2002, for the award of service connection for osteoarthritis of the left wrist (non-dominant).

3.  Entitlement to an effective date prior to January 24, 2008, for the award of service connection for osteoarthritis of the right wrist (dominant).

4.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left wrist (non-dominant).

5.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right wrist (dominant).

6.  Entitlement to a rating in excess of 30 percent prior to August 10, 2012, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2003, the RO denied the Veteran's claims for service connection for PTSD and for disability of the upper extremities.  The Veteran perfected appeals as to both issues.  In September 2005, the Board remanded both service connection issues for additional development.  Following the additional development, a February 2006 rating decision awarded service connection for PTSD and assigned a 30 percent disability rating, effective June 17, 2002.  In February 2007, the Board denied the claim for service connection for disability of the upper extremities.  The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court) and in March 2009 the Court issued a Memorandum Decision vacating the Board's February 2007 decision and remanding the issue related to the upper extremities to the Board for proceedings consistent with the Court's decision.

In November 2006, the Veteran filed a statement seeking an increased rating for PTSD, which was denied by way of a May 2007 rating decision.  The Veteran perfected an appeal as to this claim.  

In November 2009, the Board remanded the matters related to service connection for upper extremity disability and related to an increased rating for PTSD for additional development.

In November 2011, the RO issued a rating decision granting service connection for osteoarthritis of the left and right wrists, awarding a 10 percent rating for each, effective April 17, 2006, and January 24, 2008, respectively.  The RO deferred a decision on the issue of entitlement to a TDIU at that time.  The Veteran perfected an appeal as to both the effective dates and the ratings assigned for the initial award of service connection for the right and left wrists.

In August 2012, the RO issued a rating decision awarding a 50 percent rating for PTSD, effective August 10, 2012.  A second August 2012 decision confirmed and continued the 10 percent ratings for the left and right wrists, and denied entitlement to a TDIU.  In November 2012, the Veteran's representative submitted a notice of disagreement on behalf of the Veteran, confirming ongoing disagreement with the rating assigned for PTSD, as well as suggesting that the 50 percent rating should receive an earlier effective date, and noting disagreement and the intertwined nature of the Veteran's TDIU claim.  The Veteran also perfected an appeal as to these matters.  The Board notes, however, whether the 50 percent rating is warranted prior to August 10, 2012, is part and parcel of the increased rating issue already on appeal.  Thus, no separate issue related to the effective date for the 50 percent rating for PTSD will be discussed in the decision, below.

In November 2013, the RO issued a rating decision awarding an effective date of June 17, 2002, for the grant of service connection for osteoarthritis of the left wrist (non-dominant).

The Veteran also filed a request for a hearing during the pendency of this claim.  In November 2007, the Veteran's representative indicated that the Veteran wished to testify before the Board via videoconference, if possible, or before the Board at the RO if the RO did not have videoconference capability.  In January 2008, the Veteran again indicated that he wished to testify before the Board at a videoconference hearing at the RO.  Later, however, the Veteran's representative indicated that the Veteran wishes to have his claim adjudicated without delay.  In the Board's November 2009 remand, the RO was directed to clarify whether the Veteran wished to have a hearing with regard to his appeals.  In January 2010, the Veteran withdrew any pending hearing request.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a TDIU is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A chronic disability involving multiple joints in both upper extremities with arthralgia, other than osteoarthritis of the right and left wrists, originated during the Veteran's active service.

2.  On June 17, 2002, more than one year following his discharge from service, the Veteran filed his original claim seeking service connection for disability of the left and right wrists. 

3.  Throughout the period of the claims, the Veteran's right and left wrist osteoarthritis has been manifested by constant pain, with some tenderness and swelling, but not by ankylosis or by functional impairment that rises to the level of the severity of ankylosis.

4.  Throughout the period of this claim, the Veteran's PTSD has been manifested by occupational and social impairment that more nearly approximates reduced reliability and productivity than deficiencies in most areas.


CONCLUSIONS OF LAW

1.  A chronic disability involving multiple joints in both upper extremities with arthralgia, other than osteoarthritis of the right and left wrists, was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an effective date prior June 17, 2002, for the award of service connection for osteoarthritis of the left wrist (non-dominant) have not been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2014).

3.  The criteria for an effective date of June 17, 2002, and no earlier, for the award of service connection for osteoarthritis of the right wrist (dominant) are met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2014).

4.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the left wrist (non-dominant) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2014).
 
5.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right wrist (dominant) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2014).

6.  The criteria for a 50 percent rating, but not higher, for the Veteran's PTSD are met throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claims for service connection for bilateral upper extremity disability, the evidence currently of record is sufficient to substantiate the claims; therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014) in regard to these claims. 

As to the earlier effective date claims, as explained below, the determinative factor in these claims is when the Veteran's claim was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for service connection.  Therefore, no further development is required before the Board decides these claims.

The Veteran was provided adequate VCAA notice related to his claim for an increased rating for PTSD in a letter dated in January 2007, prior to the May 2007 rating decision on appeal for this issue. 

As, to the Veteran's claims for increased initial ratings for his right and left wrists, the Veteran was provided adequate VCAA notice regarding his underlying service connection claim in an August 2002 letter, prior to the February 2003 rating decision on appeal with regard to those issues.  Although the Veteran was not provided complete notice with respect to the initial rating claims until much later, following the November 2011 grant of service connection, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims, most recently via the November 2013 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in August 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

II.  Burden of Proof - All Claims

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

III.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease initially diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

The Veteran's February 1968 enlistment examination report shows that he entered service free from complaints related to any aspect of his upper extremities.  Clinical notes during his service, however, show that he sought treatment for pain in his hands and distal forearm in January 1970, with a notation of possible tenosynovitis.  In March 1970, he reported an aching in the joints of his hands, especially during cold weather.  A March 1970 clinical history suggests that the Veteran had a history of arthritis in both hands.  On the separation examination report prepared in the same month, however, there is no notation of any abnormality of the upper extremities.  Nonetheless, there is indeed an indication in service of symptoms and possible diagnoses related to both hands and the forearm.  The Veteran filed this service connection claim in May 2002, more than thirty years following his separation from active service.

In connection with February 2002 VA outpatient treatment, the Veteran was noted to have a history of arthritis in his hands and fingers.  During an April 2002 VA evaluation, he reported a history of constant joint pain over the prior twenty years.  The physician referred the Veteran to a rheumatology clinic to evaluate for systemic disease and indicated that if no such disease is found, then the Veteran should be referred to a pain management clinic.  September 2002 VA joints examination showed complaints of pain in the right elbow, wrist and hand, as well as pain in the left elbow and hand, but the examiner found no disability to be present on examination.  Range of motion of the fingers was described as normal, and grip of the left hand was noted as less than that of the right, but the examiner noted the findings to be subjective.  Following this examination, the RO denied service connection for arthralgia of the hands, wrists and arms.

In December 2002, the Veteran sought treatment for continuing pain in his hands.  The physician noted arthritis, but also reported that a July 2002 left wrist X-ray study was normal.  In July 2003, the Veteran sought treatment for right elbow pain, at which time his ibuprofen was refilled.  An accompanying medical note shows the Veteran was diagnosed with arthritis of the left hand in December 2002, with a plan to refer him to rheumatology and orthotics.

In March 2004, the Veteran sought further treatment for left wrist and hand pain, which was described as existing for thirty years.  The report discusses a September 2003 X-ray study, which revealed mild degenerative joint disease of the left wrist joint with narrowing and articular lipping, and which was otherwise unremarkable.  EMG in March 2004 revealed sensorimotor polyneuropathy in the upper extremities, median nerves more affected, primarily demyelinating.  An April 2004 follow up note from an occupational therapist notes the Veteran's reports of "excruciating and constant" bilateral hand numbness and pain.  He reported deficits greater on the left than the right.

The Veteran was next afforded VA examination in April 2006, by the same examiner who conducted the September 2002 VA examination.  The examiner described the Veteran's symptoms as decidedly worse since the 2002 examination.  In addition to symptoms related to the wrists, the examiner noted tenderness in the second and third right fingers and ulnar deviation of the right hand.  Moderate metacarpophalangeal periarticular thickening of the right first, second and third fingers was also noted.  On the left, there was metacarpophalangeal enlargement of the first second and third fingers, with minimal tenderness of the proximal interphalangeal joint of all fingers on the left hand.  The effect on daily activities was described as grip of both hands was extremely weak and movement of both hands and the fingers produced severe pain.  The examiner diagnosed polyneuropathy of both wrists and hands, referencing the 2004 EMG, and also diagnosed rheumatoid arthritis of the right shoulder, both elbows, both wrists, and both hands.  The examiner noted that relevant laboratory data and X-rays would be obtained for the involved joints.  The examiner went on to state, "[t]his apparent diagnosis of peripheral rheumatoid disease is less likely than not a service connected problem."  X-ray examination on the same day revealed degenerative joint disease of the right first and bilateral second MP joint, degenerative joint disease of the right shoulder, and normal X-ray findings for both elbows.  Further, the Veteran was tested and his rheumatoid factor was normal.

In March 2009, the Court found both the 2002 and 2006 VA examiner's opinions to be inadequate because they failed to consider the Veteran's lay reports of ongoing symptoms related to his now diagnosed arthritis since the time of active service.

In February 2010, the Veteran again underwent VA examination of his upper extremities.  The examiner clearly noted that the Veteran has had continued pain in his wrists, fingers, and elbows, which has been constant and progressive.  The examiner noted the findings of arthritis in the wrists, and the normal rheumatoid factor testing.  Physical examination of the hands revealed painful and limited motion.  The Veteran was unable to touch the tips of his fingers to the proximal crease, lacking approximately one half a centimeter.  The VA examiner noted the diagnosis of osteoarthritis in the wrists and found that the Veteran had the very same symptoms during military service and that these symptoms were continuous since service.  On this basis, the examiner found that the Veteran's current pain is related to the same pain he had during his military service.  The examiner failed to note the diagnoses as noted by the March 2004 EMG, which revealed sensorimotor polyneuropathy in the upper extremities, median nerves more affected, primarily demyelinating, or the April 2006 X-ray examinations, which revealed degenerative joint disease of the right first and bilateral second MP joints.  Nonetheless, the service treatment records indeed show in-service treatment related to pain in the Veteran's hands, and the Veteran, as with the wrists, has reported ongoing pain in the hands ever since.  Thus, it is reasonable to conclude, in line with the opinion of the February 2010 VA examiner, that the current pain is related to the same pain he had during his military service.  

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current diagnosis of sensorimotor polyneuropathy in the upper extremities, median nerves more affected, primarily demyelinating, as well as degenerative joint disease of the right first and bilateral second MP joints, which is etiologically related to the symptoms initially experienced during active service, including pain in his hands.  The record includes evidence of ongoing complaints of pain, along with a VA examiner's opinion that can be likened to a positive opinion as to the upper extremity disabilities at issue, rather than limited to the wrists.  Further, there is no contrary medical opinion of record.  Therefore, entitlement to service connection for a chronic disability involving multiple joints in both upper extremities with arthralgia, other than osteoarthritis of the right and left wrist, is warranted. 






IV.  Effective Dates Claims

General Legal Criteria

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Factual Background and Analysis

The Veteran contends that he is entitled to an effective date prior to June 17, 2002, for the award of service connection for osteoarthritis of the left wrist (non-dominant), and prior to January 24, 2008, for the award of service connection for osteoarthritis of the right wrist (dominant).

On June 17, 2002, VA received the Veteran's claim for service connection for arthritis of the wrists.  Again, the effective date of the Veteran's left wrist osteoarthritis is the date of receipt of the claim.  The Board has reviewed the Veteran's claims files for evidence of a claim filed prior to June 17, 2002, related to the left wrist, but no such claim exists.  VA treatment records as early as February 2002 show complaints of pain in the wrists with noted questionable arthritis, but without any indication of the desire or a basis for filing a claim for service-connected benefits.  While there may be medical evidence, or at the least competent lay reports of ongoing symptoms, prior to June 17, 2002, there is no indication of an intent to claim service connection for a left wrist disability prior to that date.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder).  The earliest date of any communication with VA that can be construed as a claim for benefits is the June 17, 2002, date of receipt of the Veteran's service connection claim.  This is, therefore, the appropriate date for the award for service connection for left wrist osteoarthritis.  An earlier effective date is not warranted.

As to the effective date for right wrist osteoarthritis, the Veteran also filed this claim on June 17, 2002, but his award of service connection is January 24, 2008, the first date of X-ray evidence of arthritis in the right wrist.  Again, medical evidence as early as February 2002 shows complaints of pain in both wrists with questionable arthritis noted.  April 2002 notes show the report of constant wrist pain for twenty years.  Although a diagnosis was not assigned, a September 2002 VA examination showed ongoing right wrist pain.  These symptoms continued to be reported and are shown in the outpatient clinical records since 2002.  The diagnoses varied throughout the appeal period ranging from differential diagnosis of rheumatoid arthritis to demyelinating polyneuropathy, both of which were later ruled out.  On January 24, 2008, a diagnosis of osteoarthritis was confirmed by X-ray examination.  In February 2010, a VA examiner opined that the Veteran's pain in his wrists has been constant and progressive since his active service and that the current pain, now diagnosed as osteoarthritis, is the same pain as that report in service.  Service connection was awarded following this opinion.  Thus, the evidence shows that the Veteran's disability has existed throughout the course of this claim, which has been pending since June 17, 2002.  A July 2013 VA medical opinion indicates that it is unclear whether the earlier symptoms are indicative of the current diagnosis.  Nonetheless, while X-ray evidence of osteoarthritis was not present at that time, the later VA examiner clearly attributed the symptoms at the time to the now confirmed diagnosis.  Thus, the Board finds that the appropriate effective date for the award of service connection for right wrist osteoarthritis is also June 17, 2002, the date of receipt of the Veteran's claim for service connection.

V.  Rating Claims

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

A.  Left and Right Wrists

For efficiency, the Board is discussing the right and left wrist claims together.  

The RO has assigned the left and right wrist ratings based upon limitation of motion of the joint under DC 5215.  A 10 percent rating is warranted for both the major and minor extremity if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215.  This is the maximum scheduler rating for limitation of wrist motion available under this diagnostic code.  A higher rating is available under DC 5214, which requires evidence of ankylosis.  With favorable ankylosis in 20 degrees to 30 degrees dorsiflexion, a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity (the Veteran is right-handed).  38 C.F.R. § 4.71a, DC 5214.  Higher ratings are warranted with other than favorable ankylosis.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Board has found no evidence of ankylosis of either wrist or functional impairment that can be likened to the severity of an ankylosed joint.

Shortly following the filing of his claim, the Veteran underwent a VA joints examination.  The September 2002 report shows that the Veteran had normal range of motion in both wrists, albeit with pain.  There is no indication of ankylosis or of pain limiting motion to the level of severity that can be likened to ankylosis.  Following this examination, similar symptoms of pain were documented in ongoing clinical records, without indication of an ankylosed joint on either the right or left.

On VA examination in April 2006, the right wrist was able to be flexed to 35 degrees and extended to 5 degrees.  Motion was noted to cause pain, but not limit to the level of ankylosis.  Left wrist flexed to 20 degree, eversion was to 30 degrees and inversion to 10 degrees, with tenderness and pain.  No ankylosis was noted.  The examiner noted that there was no additional limitation of motion with flare-ups or repetitive use, although severe pain was recognized along with excess fatigability of the wrists.  

The Veteran was again examined in February 2010 at which time he continued to report pain in his wrists, with tenderness.  The examiner noted the right wrist disability to be manifested by tenderness and some puffiness over the carpal bones with dorsiflexion to 20 degrees, volar flexion to 30 degrees, and 10 degrees of ulnar deviation, with moderate pain.  On the left, he could dorsiflex to 10 degrees, volar flex to 20 degrees, with no ulnar or radial deviation, but with tenderness and pain.  The physician noted that with repetitive motion there was no change in range of motion, coordination, fatigue, endurance or pain level.  No ankylosis was observed in either wrist.

On examination in August 2012, the Veteran continued to report constant pain in both wrists, with weather aggravating his symptoms.  Occasional swelling and numbness were also reported.  On the right, palmar flexion ended at 25 degrees with pain at 25 degrees, and dorsiflexion ended at 10 degrees with pain.  On the left palmar flexion ended at 20 degrees with pain, and dorsiflexion ended at 10 degrees with pain.  Range of motion was unchanged following three repetitive motion tests.  The examiner described the Veteran's functional loss to be the limitation of motion, pain and swelling, but indicated that there is no weakened movement, excess fatigability or incoordination.  The Veteran did not demonstrate ankylosis of either the right or left wrist joint.

The Board finds that a rating in excess of 10 percent for the Veteran's right or left wrist on the basis of limitation of motion is not warranted.  There is no showing of ankylosis or painful motion rising to the level of functional limitation that can be likened to ankylosis at any time during the pendency of these longstanding appeals.    The Board has considered the DeLuca factors.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, while the Veteran has reported throughout the record that his wrists are constantly painful, there has been no suggestion of functional impairment due to that pain beyond that now compensated in the 10 percent rating for each wrist.  VA examiners also specifically noted that there were no such impairment, such as additional limitations following repetitive movement.  The Board, therefore, also concludes that an increased rating based on those factors is not warranted for either wrist.  The Veteran's lay statements throughout the pendency of the claims are recognized and considered, yet also do not provide an avenue for a higher rating for these disabilities.  The constant pain he describes, at the severity level to which he describes it, does not allow for a higher rating under DC 5214.  The Veteran's appeal as to both the right and left wrist, therefore, must be denied.

B.  Increased Rating:  PTSD

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . .  50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . .  70

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. . . . . . . . . . . . .  100

38 C.F.R. § 4.130 , Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning score (GAF) of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7. 

The Board notes at the outset that the Veteran originally filed a claim for service connection for PTSD in June 2002, which was granted by way of a February 2006 rating decision.  At no time has the Veteran indicated any disagreement with the initial rating assigned.  Rather, in November 2006, he filed a claim for an increased rating for PTSD, claiming that the condition had worsened.  Thus, the appeal is related to the Veteran's claim for an increase, rather than related to the initial rating assigned.  

In November 2006, the Veteran submitted a statement from his physician, which indicated his frequent nightmares, flashbacks, poor sleep, increasing depression and anxiety, irritable mood, intrusive thoughts and avoidance.  

The Veteran was afforded a VA examination in April 2007.  He reported memory problems, as well as relational problems with his spouse.  It was noted that his current spouse was his fifth.  The examiner noted, however, that he was otherwise vague and indicated that the examiner should look at the computer for any details as to his status.  The examiner noted that the Veteran's thought processes were logical, coherent and relevant.  He was noted to be intelligent and his speech was well understood.  He was well groomed with fairly good social skills, despite being vague and non-specific.  He was well oriented to time, place, person and situation, although his affect was flat and blunted.  The examiner assessed the Veteran as having a GAF score of no worse than 55.

In June 2008, the Veteran's wife, sister and friend submitted statements in support of his claim, which noted ongoing depression and memory loss.  

The Veteran was afforded another VA examination in December 2008.  The Veteran reported no changes since his prior VA examination and continued to make no distinctions or differentiate in the description of symptoms, which the examiner noted made it difficult to evaluate the severity of his condition.  The Veteran continued to report nightmares interfering with this sleep, and also reported a tendency to get into arguments with people.  He also reported an inability to concentrate, which he felt impacted his employability.  He reported his relationship with his wife to be up and down, and that he gets along with his children and grandchildren.  Grooming and hygiene were both noted as good on the day of this examination.  There were no abnormalities in the Veteran's posture, gait or psychomotor activity.  He was noted as guarded and evasive and somewhat irritable.  The Veteran denied delusions, but suggested the presence of auditory hallucinations when he stated, "I don't like to tell people I hear voices."  He was oriented to person and location, as well as the year and month, although he did not know the day of the month.  On attempting to recite serial 7s, the Veteran forgot the task, which the examiner indicated was a sign of poor concentration.  Abstract reasoning, however, was noted as concrete and social judgment was noted as grossly intact, leading the examiner to feel the Veteran may have exaggerated his symptoms in other areas.  The examiner did find that the Veteran's difficulty with irritability, attention, concentration and short term memory were interfering with his thought processes and communication.  The examiner confirmed the ongoing diagnosis of PTSD and provided a GAF score of 55.

The Veteran was most recently examined by VA in August 2012.  This examiner noted normal thought processes and communication skills, and no symptoms of delusion or hallucinations.  The Veteran was cooperative, maintained good eye contact, and exhibited no inappropriate behavior.  He had no suicidal or homicidal ideation, plan or intent.  The Veteran appeared able to maintain personal hygiene and basic activities of daily living.  He was well-oriented and his short and long term memory seemed to be without gross deficits, although he did report mild difficulty with attention span and concentration, as well as mild dysfunction with short term memory in routine day to day functioning.  His symptoms were noted to be depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The examiner reported the Veteran's primary diagnosis to be PTSD with a GAF score of 52 and deemed the Veteran to have occupational and social impairment with reduced reliability and productivity.  Following this examination, the RO awarded a 50 percent rating, effective the date of the examination.

Throughout the pendency of this claim, the Veteran's clinical notes have shown ongoing participation in a PTSD therapy group, as well as ongoing prescription of medications to treat the symptoms of PTSD.  The Veteran's SSA records also document the ongoing disabling nature of this disability.

Based upon a review of all of the pertinent evidence, the Board finds that the Veteran's PTSD symptoms have been constant throughout.  In particular, the Veteran's PTSD symptoms since the time of the 2006 claim have included flattened affect, memory impairment, disturbance in motivation and mood, with an impact on his ability to establish and maintain effective relationships.  While these symptoms do not encompass every symptom noted under the rating criteria for a 50 percent rating, the Board notes that a notation of every symptom is not required.  Rather, the Board finds that throughout the pendency of this claim, the Veteran's symptoms have most closely approximated the criteria for a 50 percent rating for PTSD.  At no time, however, has the Veteran's PTSD been manifested by suicidal ideation, obsessional rituals, illogical, obscure or irrelevant speech, near-continuous panic or depression affecting his ability to function independently, appropriately or effectively, special disorientation, neglect of personal appearance or hygiene, difficulty in adapting to stressful situations or the inability to establish and maintain effective relationships.  Moreover, there are no other symptoms indicative of deficiencies in most areas, and no health professional has opined that the disability is productive of deficiencies in most areas or total social and occupational impairment.  The record reflects that the Veteran has maintained relationships with his wife and other family members.  In sum, the Board finds the Veteran's occupational and social impairment throughout the period of the claim has most closely approximated the reduced reliability and productivity contemplated by a 50 percent rating.  

C.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating or further staged rating; however, at no time during the period in question have any of the disabilities warranted more than the ratings assigned, to include the 50 percent rating for PTDS granted herein for the period prior to August 10, 2012.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-scheduler consideration.  In determining whether a case should be referred for extra-scheduler consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-scheduler consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the scheduler criteria.  There is no indication that the average industrial impairment from the individual disabilities or the disabilities in combination is in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-scheduler consideration under 38 C.F.R. § 3.321(b) is not in order. 


						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a chronic disability involving multiple joints in both upper extremities with arthralgia, other than osteoarthritis of the right and left wrists, is granted.

An effective date earlier than June 17, 2002, for the award of service connection for osteoarthritis of the left wrist (non-dominant) is denied.

An effective date of June 17, 2002, and no earlier, for the award of service connection for osteoarthritis of the right wrist (dominant) is granted.

A rating in excess of 10 percent for osteoarthritis of the left wrist (non-dominant) is denied.

A rating in excess of 10 percent for osteoarthritis of the right wrist (dominant) is denied.

The Board having determined that the Veteran's PTSD warrants a 50 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board is of the opinion that additional development is required before the Veteran's TDIU claim is decided.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2014).  In August 2013, the RO obtained an opinion from the Director, Compensation Service, as to whether the Veteran is entitled to a TDIU on an extra-schedular basis, as he does not have the requisite scheduler rating for consideration on that basis.  

Initially, the Board notes that the Veteran's award of service connection for upper extremity disability, other than the left and right wrist, must be effectuated, as well as the award of an earlier 50 percent rating for PTSD.  These matters must be examined first to determine whether consideration of a TDIU on a scheduler basis is now warranted.

Further, should the matter remain under consideration on an extra-schedular basis, the Board notes that the Director of Compensation in August 2013 stated that the matter should be reconsidered if service connection were awarded for the upper extremities.  In that this Board decision indeed grants service connection for disabilities of the upper extremities, the Board finds that remand is required of the TDIU issue in order for the claim to be reconsidered by the Director of Compensation, unless such reconsideration is rendered moot.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake any development it determines to be warranted.

2.  Then, the RO must first effectuate the award of service connection for disabilities of both upper extremities and an earlier effective date for service connection for osteoarthritis of the right wrist and assign the appropriate ratings.

3.  Then, the RO should readjudicate the claim for a TDIU.  If it is determined that the Veteran does not meet the schedular criteria for a TDIU for any portion of the period of the claim, the RO must again refer the matter to the Director of the Compensation Service for consideration of the Veteran's TDIU claim.

4.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


